 

Exhibit 10.3

[g22571keimage002.jpg]


LONG-TERM INCENTIVE PLAN

 

PERFORMANCE UNIT AWARD AGREEMENT

 

 

To:

 

 

 

Date of Grant:

 

 

 

 

 

 

Performance Units:

 

 

 

 

Trammell Crow Company, a Delaware corporation (the “Corporation”), is pleased to
make a conditional grant to you of an aggregate of ____________ performance
units (“Performance Units”).  This grant is conditioned upon your delivery to
the Corporation of an executed counterpart of this Performance Unit Award
Agreement (this “Agreement”), along with an executed Distribution Election Form
attached as Exhibit A, no later than ______________.  If you do not deliver an
executed copy of this Agreement to the Corporation on or prior to such date, the
grant of the Performance Units will be void, ab initio.  Performance Units are
granted under Section 8 of the Trammell Crow Company Long-Term Incentive Plan,
which was adopted effective as of August 22, 1997 (the “Plan”), a copy of which
is attached as Exhibit B, and which Plan is expressly incorporated herein and
shall be applicable for all purposes.  All terms of this Agreement are governed
by the Plan.  If any provision of this Agreement conflicts with the expressly
applicable terms of the Plan, the provisions of the Plan shall control and, if
necessary, the applicable provisions of this Agreement shall be deemed to be
amended to comply with the Plan.  Capitalized terms used in this Agreement shall
have the meanings given to them in the Plan unless otherwise defined in this
Agreement or unless the context requires otherwise.

This Agreement sets forth the terms of the agreement between you and the
Corporation with respect to the Performance Units.  By accepting this Agreement,
you agree to be bound by all of the terms hereof.

1.             Grant.  Subject to the terms and conditions set forth herein, the
Corporation grants to you an Award (this “Award”) of _________ Performance
Units.  The number of Performance Units granted hereby is equal to _________
divided by _______ (the Fair Market Value of a share of common stock (“Common
Stock”) on the Date of Grant), rounded up to the nearest whole number.

2.             Rights Represented by Performance Unit.  Each Performance Unit is
a deferred, unfunded and unsecured contractual right to receive either one share
of Common Stock or cash in an amount equal to the Fair Market Value of one share
of Common Stock as of the distribution date.  The Performance Units shall be
payable as set forth herein.

3.             Dividends.  Whenever the Corporation shall pay any dividends
(other than in Common Stock) upon issued and outstanding Common Stock, or shall
make any distribution (other than in Common Stock) with respect thereto, there
shall be credited to you a number of additional Performance Units equal the
product obtained when the number of Performance Units held by you under this
Agreement at the time of payment is multiplied by a fraction, the numerator of
which is the fair value of the dividend paid per share of Common Stock, and the
denominator of which is the Fair Market Value of the Common

1

--------------------------------------------------------------------------------


Stock on the distribution date.  In the case of a cash dividend or distribution,
the “fair value” thereof shall be the amount of such cash, and, in the case of
any other dividend or distribution, the “fair value” thereof shall be such
amount as shall be determined in good faith by the Committee.  If the
Corporation pays any dividend or distribution upon its issued and outstanding
Common Stock and such dividend or distribution is payable in additional shares
of such Common Stock, there shall be credited to you a number of additional
Performance Units equal to the product obtained when the number of Performance
Units held by you under this Agreement at the time of payment is multiplied by
the number of shares of Common Stock issued with respect to any single share of
Common Stock in connection with the dividend or distribution.

4.             Performance Period.  The period over which the performance of a
Performance Unit will be measured begins as of the Date of Grant and ends as of
the date of your final distribution of cash or shares of Common Stock, as the
case may be.

5.             Forfeiture.  The Performance Units are not subject to forfeiture
and are 100% vested as of the Date of Grant.

6.             Elections.  You hereby make the commencement of payment, form of
payment, and duration of payment elections set forth on Exhibit A hereto, which
is hereby incorporated by reference.  You are entitled to elect to receive
payment of your Performance Units (i) upon termination of employment or service,
or upon completion of a stated number of years or a date certain; (ii) in cash
or in shares of Common Stock; and (iii) in a single lump sum or in annual
installments of up to five years.  You may elect to delay the commencement of
payments scheduled to begin in a specified year, or change the form of payment,
by filing a revised election form, as prescribed by the Committee, specifying
the later year in which the payment of the deferred sums shall commence, and/or
the duration of such payments; provided, that any such election must be made no
later than December 31 at least one (1) full calendar year prior to the date
such Performance Units would otherwise have become payable.  Unless otherwise
approved by the Committee, any change in the timing or duration of payment (such
as from lump sum to installment) must extend the length of the payments and may
not accelerate them.  If installment payments are elected, the amount of each
installment payment shall be equal to the quotient obtained when your remaining
vested balance (and including increases in the value of any remaining
Performance Units) that is subject to such installment election (as determined
immediately prior to each such payment) is divided by the total number of
remaining installment payments.

7.             Irrevocability.  You understand and agree that any elections made
by you under this Agreement are irrevocable except as stated herein.

8.             Default Election.  If no election is made, you will be paid in a
single lump sum in shares of Common Stock upon termination of service.

9.             Board of Directors Discretion.  Notwithstanding the above, the
Board of Directors or Committee reserves the right to accelerate any payment or
require the form of payment to be in cash or Common Stock, regardless of your
election to the contrary.

10.           Corporate Restructuring.  This Agreement shall not affect the
right of the Corporation or any parent or subsidiary thereof to reclassify,
recapitalize or otherwise change its capital or debt structure or to merge,
consolidate, convey any or all of its assets, dissolve, liquidate, windup or
otherwise reorganize.

11.           Reduced Distribution.  Notwithstanding any other provisions of
this Agreement to the contrary, you may at any time request the distribution of
up to 100% of your vested Performance Units.  In the event you receive such a
distribution, you will receive a portion of your vested Performance Units equal

2

--------------------------------------------------------------------------------


to 90% of the requested distribution, and the remaining 10% of the requested
distribution will be forfeited.

12.           Incorporation of Plan.  This Award is subject to the Plan.  In the
event of a difference between a mandatory provision of the Plan and this Award,
the Plan’s terms govern.  The terms and provisions of the following paragraphs
and sections of the Plan are hereby incorporated into this Agreement:  8.1, 8.4,
8.5, 9.1, 9.2, 10.3, 10.5, 10.6, 10.9, 10.10, 10.11, 10.14, 10.15, 10.18, 10.19,
10.20, 10.21, Section 11 and Section 12.

13.           Notice.  Notices will be given and deemed delivered in accordance
with Paragraph 12.14 of the Plan.  The Corporation, the Committee and you agree
that any notices shall be given to the Corporation or to you at the following
addresses:

Corporation or

Committee:

 

Trammell Crow Company

2001 Ross Avenue, Suite 3400

Dallas, Texas 75201

Attn: Human Resources Department

 

 

 

Holder:

 

At your current address as shown in the Corporation’s records.

 

14.           Acknowledgment.  By executing this Agreement in the appropriate
space below, you acknowledge that you have been provided a copy of the Plan, and
that your rights under and with respect to the Performance Units are and will
continue to be subject to all of the terms and provisions of the Plan and this
Agreement.

[THE REMAINDER OF THIS PAGE IS INTENTIONALLY BLANK]

3

--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the Corporation has caused this Agreement to be executed by
its duly authorized officer as of the Date of Grant first above written.

 

 

TRAMMELL CROW COMPANY

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

ACKNOWLEDGED AND AGREED:

 

 

 

Name:

 

 

S-1

--------------------------------------------------------------------------------